DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 20180249967 A1) and in view of Ziegler (US 20110106200 A1).
Regarding to claim 1, Lederman discloses a method for stroke self-detection (Fig. 2; [0047]: a system 200 for analyzing sensor data to determine a potential stroke condition in a subject; [0064]: the system performs one or more steps of the FAST test, or any other useful stroke diagnostic test; [0065]: the guidelines to the general public regarding detection of stroke refer to a “FAST” self-examination that includes Face drooping, Arm weakness, and Speech difficulty), the method comprising: 
an instruction ([0048]: an instruction when executed causes the system 200 to receive data 204 through the input channel 202 from a plurality of sensors 216, 218, 220 positioned to gather data from the subject; [0062]: control the I/O functions of the system; [0065]: the guidelines to the general public regarding detection of stroke refer to a “FAST” self-examination that includes Face drooping, Arm weakness, and Speech difficulty); 
obtaining sensor data based on the instruction ([0048]: instruction when executed causes the system 200 to receive data 204 through the input channel 202 from a plurality of sensors 216, 218, 220; Fig. 3; [0066]: receive, using an input channel, data from at least one sensor associated with a subject), wherein the sensor data includes accelerometer data and image capture data (Fig. 2; [0051]: sensors include accelerometers, an image device, such as, camera; sensors are capable of measuring any potential stroke indication; [0051]: image data of the subject are used to monitor for visual stroke indicators, such as facial asymmetries, drooping, abnormal body movements, and the like); 
determining a stroke self-detection score based on the obtained sensor data ([0048]: he processor 206 and the analytic module 208 determine whether or not the potential stroke indicator is suggestive of or is a stroke condition, and send a notification 214 of the potential stroke condition to the output channel 212; Fig. 2; [0051]: image data of the subject are used to monitor for visual stroke indicators; Fig. 3; [0066]:  the processor continuously or intermittently processes incoming sensor data to monitor for a potential stroke indicator or level of a potential stroke indicator above a specified threshold; [0080]: this probability and score calculation are performed in various ways depending on the specific machine learning algorithm used); 
storing the stroke self-detection score in a memory (Fig. 2; [0051]:  sensor data are stored on a non-volatile memory storage device and subsequently analyzed after a delay in time); 
displaying the stroke self-detection score on the display as a result summary ([0050]: the output channel sends a notification that displays directly at the device or system, such as, for example, a light, sound, or other notification that can be detected by an individual in proximity to the device; Fig. 4a; Fig. 4b; [0075]: a comparison of FIGS. 4a and 4b clearly shows the asymmetry in motor activity that is expected from a stroke condition); and 
on a condition that the stroke self-detection score is above a threshold, transmitting an alert ([0048]: the processor 206 and the analytic module 208 then determine whether or not the potential stroke indicator is suggestive of or is a stroke condition, and send a notification 214 of the potential stroke condition to the output channel 212; Fig. 3; [0066]:  the processor continuously processes incoming sensor data to monitor for a potential stroke indicator or level of a potential stroke indicator above a specified threshold; Fig. 3; [0066]: send, using an output channel, a notification of the stroke condition).
Lederman fails to explicitly disclose:
displaying an instruction on a display;
In same field of endeavor, Ziegler teaches: 
displaying an instruction on a display ([0042]: a user interface receives input and instructions from a user; the user interface includes a keypad and a display; a display of programmer 24 includes a touch screen display; a user interacts with programmer 24 via the display; input and output are displayed on touch screen display; [0043]: a physician, technician, or other clinician, interact with programmer 24 to communicate with IMD 16);
on a condition that the stroke self-detection score is above a threshold, transmitting an alert ([0045]: receive alerts transmitted from IMD 16, such as an alert generated in response to the determination by IMD 16 of a stroke risk score; Fig. 5; [0087]: compute patient stroke risk scores, and threshold values to which stroke risk score may be are compared to determine whether or not to generate an alert to a user);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lederman to include displaying an instruction on a display; on a condition that the stroke self-detection score is above a threshold, transmitting an alert as taught by Ziegler. The motivation for doing so would have been to detect the presence of one or more stroke risk factors used to compute a stroke risk score of the patient based on one or more physiological parameters of the patient monitored via the implantable medical device as taught by Ziegler in paragraph [0017].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 20180249967 A1) in view of Ziegler (US 20110106200 A1), and further in view of Kehr (US 20130218588 A1).
Regarding to claim 2, Lederman in view of Ziegler discloses the method of claim 1, further comprising: 
Lederman in view of Ziegler fails to explicitly disclose:
converting the instruction to speech data; and 
emitting the speech data as a voice instruction via a speaker.
In same field of endeavor, Kehr teaches:
converting the instruction to speech data ([0079]:  the audible scheduled medication alarm signal includes the use of a transducer or voice generation chip and speaker that emits speech for giving audible instructions concerning the prescribed medications); and 
emitting the speech data as a voice instruction via a speaker ([0079]: a speaker emits speech for giving audible instructions concerning the prescribed medications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lederman in view of Ziegler to include converting the instruction to speech data; and emitting the speech data as a voice instruction via a speaker as taught by Kehr. The motivation for doing so would have been to emit speech for giving audible instructions by a speaker as taught by Kehr in paragraph [0079].

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 20180249967 A1) in view of Ziegler (US 20110106200 A1), and further in view of Meng (US 20190362707 A1).
Regarding to claim 3, Lederman in view of Ziegler discloses the method of claim 1, wherein the sensor data further includes microphone data including voice data associated with a patient response (Lederman; Fig. 2; [0048]: receive data 204 through a microphone 218 and process the data 204 using the processor 206 and the analytic module 208 to identify a potential stroke indicator; Fig. 2; [0051]: a microphone), the method further comprising:
wherein determining the stroke self-detection score includes comparing the text data to data associated with the instruction (Lederman; [0052]: the sensor outputs are compared to identify a bilateral motor asymmetry such as drift or hemiplegia; Fig. 3; [0066]: the level of bilateral asymmetry can be compared to a predefined threshold; [0074]: the resulting feature pattern is compared to a pre-generated pattern to arrive at a stroke condition determination; [0183]: the instructions when executed compare the data from at least two of the plurality of sensors associated with the subject; [0188]: the instructions when executed compare the level of bilateral asymmetry to a predefined threshold).
Lederman in view of Ziegler fails to explicitly disclose: converting the voice data to text data.
In same field of endeavor, Meng teaches converting the voice data to text data ([0034]: perform voice framing processing on the to-be-recognized visitor voice feature data based on an acoustic model to obtain a plurality of phonemes, convert the plurality of phonemes obtained through the processing into a character sequence according to a correspondence between candidate characters and phonemes in a candidate character library).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lederman in view of Ziegler to include converting the voice data to text data as taught by Meng. The motivation for doing so would have been to convert the plurality of phonemes obtained through the processing into a character sequence according to a correspondence as taught by Meng in paragraph [0034].

Regarding to claim 16, the claim limitations are similar to claim limitations in claim 1 and claim 3. Therefore, same rational used to reject claim 1 and claim 3 are used to reject claim 16. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 20180249967 A1) in view of Ziegler (US 20110106200 A1), and further in view of Liang (US 20180164610 A1).
Regarding to claim 10, Lederman in view of Ziegler discloses the method of claim 1, wherein the image capture data includes a frame that includes a face (Lederman; [0065]: process image data of the subjects face to detect facial drooping; [0067]: image data of the subjects face), the method further comprising:
Lederman in view of Ziegler fails to explicitly disclose: 
performing face detection to identify an eye on the face; 
detecting a pupil position of the eye on the frame; 
calculating a pixel distance, wherein the pixel distance is based on a measurement of pixels between an outer corner of the eye and an edge of the pupil.
In same field of endeavor, Liang teaches:
performing face detection to identify an eye on the face (Fig. 3B; [0022]:  identify pupil centers of the left and right eyes in the captured image); 
detecting a pupil position of the eye on the frame ([0022]: Fig. 3B; [0022]: identify pupil centers of the left and right eyes in the captured image); 
calculating a pixel distance, wherein the pixel distance is based on a measurement of pixels between an outer corner of the eye and an edge of the pupil (Fig. 3; [0022]: determine the pupillary distances in number of pixels from pupil center to the center of the face; calculate the distances in millimeters from the pupil centers to frame edges in different directions with the calibration factors).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Lederman in view of Ziegler to include performing face detection to identify an eye on the face; detecting a pupil position of the eye on the frame; calculating a pixel distance, wherein the pixel distance is based on a measurement of pixels between an outer corner of the eye and an edge of the pupil as taught by Liang. The motivation for doing so would have been to determine the pupillary distances in number of pixels from pupil to another place of the face as taught by Liang in Fig. 3 and paragraph [0022].

Allowable Subject Matter
Claims 4-9, 11-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616